Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 13-16 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evans ‘418 (US 2018/0057418). No distinction is seen between the composition disclosed by Evans ‘418, and that recited in claims 1, 2, 6, 7 and 13-16. Evans ‘418 discloses a pelleted feather meal and soybean meal based organic fertilizer, and teaches in Paragraph [0074] that the combination of the feather meal and the soybean meal is approximately 50% feather meal and approximately 50% soybean meal. Accordingly Evans ‘418 anticipates claims 1, 2, 6, 7 and 13-16. In any event, it would be obvious  to provide the feather meal and soybean meal in a  ratio of  about 1:1 in the composition of Evans ‘418, since Evans ‘418 would suggest such ratio in Paragraoh [0074]. Regarding claims 13-.
Claims 4, 5 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418. Evans ‘418 is relied upon as discussed hereinbefore. Regarding claim 4, it would be obvious to provide the feather meal and soybean meal in a ratio of about 3:1, by weight of the nitrogen in the feather meal and blood meal. One of ordinary skill in the art would be motivated to do so, since Evans ‘418 teaches in Paragraphs [0010] through [0015] that a combination of feather meal and soybean meal results in an organic fertilizer, and it would be within the level of skill of one of ordinary skill in the art to determine suitable proportions of the feather meal and soybean meal. Regarding claim 5, it would be obvious to employ feather meal comprising about 13% or more nitrogen by weight and about 6% or less water by weight, since one would be motivated to maximize the nitrogen content and minimize the water content in the feather meal to maximize the nutrient content for plant availability.  Regarding claims 17-21, Evans ‘418 discloses in Paragraph [0024] that the composition can be applied directly to soil supporting agricultural vegetation. It would be obvious from such disclosure to fertilize a plant with the composition. No distinction is seen between  plants grown in the nutrient source of Evans ‘418, and that recited in  applicant’s claims.
Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 as applied to claim 1 above, and further in view of Rodriguez-Kabana et al (US 2014/0274694). Regarding claims 3 and 12, it would be further obvious from Rodriguez-Kabana et al to include nitrogen, phosphorus and potassium in the composition of Evans ‘418 in the .
Claims 8, 9 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 as applied to claim 1 above, and further in view of Gaunt (US 2019/0345076). Regarding claims 8, 9 and 28, it would be further obvious from Gaunt to include compost in the composition of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Gaunt discloses compost as a horticultural media in Paragraph [0003], and suggests in Paragraph [0016] that the compost could be used in conjunction with such nutrients as feather meal. Regarding claims 22-27, it would be obvious to include such components as potting soil, perlite or pine bark in the composition of Evans’418, since Gaunt discloses such components as useful in soil media in Paragraphs [0003], [0015] and claim 4.
Claims 17-20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kalmbach ‘232 (US 2019/0062232) No distinction is seen  between the plant disclosed as plant 114 in Figure 1 of Kalmbach ‘232, and .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, 13-16, 18, 19 and 23-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 2-4, it is indefinite as to whether these claims require the limitations of claim 1. The word “comprises” should be changed to - - comprising - - to avoid this rejection. In claim 9, it is indefinite as to whether this claim requires the limitations of claim 8.  The word “comprises” should be changed to - - comprising - - to avoid this rejection. Claims 13-16, 18, 19, 23 and 24 are indefinite in constituting composition claims which recite method limitations. The recitation of “release”, “maintains”,  ”is mixed”, and “is applied” are method limitations. It is well-settled that method limitations are improper in composition claims, since it is the characteristics of the 
The other references are made of record for disclosing various compositions which contain feather meal and soybean meal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736